Citation Nr: 1518425	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-02 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to April 8, 2013, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1984 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2011 rating decision issued by the Regional Office (RO) in Denver, Colorado.  The appeal was certified to the Board by the RO in San Diego, California.

In addition to the paper claims file, there are paperless records associated with the appeal.  The Veterans Benefits Management System (VBMS) includes a March 2015 appellate brief.  All other documents, to include those in the Virtual VA file, are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the disability.  In this case, the Veteran alleged in the March 2015 appellate brief that his psychiatric symptoms had worsened since an April 2013 VA examination.  Therefore, another VA examination is warranted.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Further, although both the May 2011 rating decision and a December 2012 statement of the case document consideration of Loma Linda VA Medical Center treatment records from May 2006 through April 2011, the claims file shows VA treatment records through only June 2010.  Any relevant outstanding treatment records should therefore be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who has treated him for PTSD during the period on appeal.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file, Virtual VA file or VBMS file.  In particular, the AOJ should obtain any outstanding VA treatment records from the Loma Linda, California VA Medical Center dated since June 2010.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the current severity his service-connected PTSD.  In accordance with the latest worksheet for rating PTSD, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his PTSD.  The examiner must also describe all functional impairment, to include a discussion as to any effect posttraumatic stress disorder has on the Veteran's ability to work.  The examiner must specify in the report that the claims file, including Virtual VA and VBMS records, has been reviewed.  The examiner must provide a fully reasoned and supported rationale for any opinion offered.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

